        Case 8:19-cv-02444-CBD Document 38 Filed 01/13/20 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Southern Division)



  MARY IMMACULATE NASSALI

                        Plaintiff                      Case No. 8:19-cv-02444-CBD
                 v.

  JOHN KAMYA, et al

                        Defendant


                        PLAINTIFF’S OPPOSITION TO
             DEFENDANTS MOTION PARTIAL SUMMARY JUDGMENT
                    AS TO COUNT IV IN THE COMPLAINT


       Pursuant to F.R.C.P. Rule 56, Plaintiff submits this opposition respectfully requesting

the Court to deny the above referenced Defendants Motion (Document 25). Plaintiff refers the

Court her memorandum of points and authorities, order, declaration of witness, Exhibits A

through D.



WHEREFORE Plaintiffs prays that the Court for the following relief:

   1. Deny Defendants Motion for Partial Summary Judgement; or

   2. In the alternative, hold in abeyance the Court’s ruling after discovery has been completed;

   3. and any other equitable remedy.




                                               1
        Case 8:19-cv-02444-CBD Document 38 Filed 01/13/20 Page 2 of 10



Respectfully submitted
PLAINTIFF MARY IMMACULATE NASSALI
By Counsel


         /s/ Morris Fischer                            /s/ Dev Kayal

  By:                                            By:
        Morris E. Fischer Esq.
        Morris E. Fischer LLC                    Dev Kayal, Esq.
        8720 Georgia Ave, Ste 210                8720 Georgia Ave, Ste 210
        Silver Spring, Maryland 20910            Silver Spring, Maryland 20910
        Tel: 301-328-7631                        Tel: 301-830-4027
        Email: morris@mfischerlaw.com            Email: dkayal@webbkayal.us



                              CERTIFICATE OF SERVICE

I certify that on January 13, 2020, I have sent a copy of the above Opposition, Exhibits, and the

proposed Court Order to the following individuals:

David A. Branch, via ECF, dbranch@dbranchlaw.com

Ann Howard, Esq. via ECF, ahoward@budownoble.com




                                                2
        Case 8:19-cv-02444-CBD Document 38 Filed 01/13/20 Page 3 of 10



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Southern Division)



  MARY IMMACULATE NASSALI

                         Plaintiff                     Case No. 8:19-cv-02444-CBD
                 v.

  JOHN KAMYA, et al

                         Defendant



        MEMORANDUM IN SUPPORT OF PLAINTIFF’S OPPOSITION
                         A. STATEMENT OF MATERIAL FACTS IN DISPUTE
   1. Defendant John Kamya is not an authorized person to speak for Nalu Boutique L.L.C.

       See Exhibit A, Argument, Section II, III.

   2. Defendant John Kamya is not an authorized person to speak for an unnamed entity. See

       Argument, Section II, III.

   3. Nalu Boutique LLC currently exists as a legal entity and is doing business. See Exhibit

       A, Argument, Section III.

   4. Defendant John Kamya is not the only putative owner of the Nalu Boutique L.L.C. See

       Exhibit C, Argument, Section III.



                         B. PLAINTIFF’S SUMMARY OF RELEVANT FACTS:

       Nalu Boutique (“The Boutique”) is an unincorporated business that sells women’s

clothing. See Exhibit D. It is located in a shopping mall in Gaithersburg, Maryland. In 2015, Ms.

Danieline Moore created a name sake limited liability company called Nalu Boutique L.L.C.


                                               3
         Case 8:19-cv-02444-CBD Document 38 Filed 01/13/20 Page 4 of 10



(“LLC”). See Exhibit A. Montgomery County’s website represents Nalu Boutique is unlicensed

in the county. See Footnote 1. The Boutique’s website does not identify either a corporate or

individual owner. See Exhibit D.

       The Articles of Organization identifies Ms. Moore as the only authorized person of the

LLC. See Exhibit A. No other person is identified. A Facebook page identifies Ms. Moore as the

CEO of Nalu Boutique. See Exhibit B. Mrs. Moore Kamya is the individual in charge of

managing and operating the store and is business. See Exhibit C. Ms. Moore Kamya manages the

employees. See Exhibit C. Mail to the Boutique is addressed to Ms. Moore Kamya. See Exhibit

C.

       Plaintiff’s scope of work for the Defendants included working for the Boutique. She has

not been paid for the time she worked at the Boutique. See Complaint. In addition to the

Defendants, she has a claim against the legal entity that owns the Boutique or the directors of

such an entity if it has been forfeited. See Complaint, Count IV.   Plaintiff lodged her claims in

Count 4 of the Complaint. Nalu Boutique L.L.C., the name sake company was created by Mrs.

Danieline Moore Kamya, the CEO, and the primary person who is in charge of Nalu Boutique.

See Exhibits A, B, C.




                                                 4
        Case 8:19-cv-02444-CBD Document 38 Filed 01/13/20 Page 5 of 10



                                         ARGUMENT

  I.   Summary Judgment Standard

        In ruling on a motion for summary judgment, the Court must view the facts, and the

 inferences to be drawn therefrom, in the light most favorable to the non-moving party.

 Matsushita Elec. Indust. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88. The moving party is

 entitled to a grant of summary judgment only if no issues of material fact remain for the trier of

 fact to determine at trial. Id. at 587; Settle v. Baltimore County, 34 F. Supp. 2d 969, 983 (D. Md.

 1999). Thus, "[s]ummary judgment is not appropriate when there is an issue of fact for a jury to

 determine at trial, which is the case when there is sufficient evidence favoring the non-moving

 party upon which a jury can return a verdict for that party." Shealy v. Winston, 929 F.2d 1009,

 1012 (4th Cir.1991).



 II.   The Court should disregard Defendant John Kamya’s declaration because he is not
       competent to testify about corporate matters in the state of Maryland.

       According to the Federal Rule of Evidence 601, “in a civil case, state law governs the

witness's competency regarding a claim or defense for which state law supplies the rule of

decision.” Id. Defendant John Kamya purports to testify about two legal entities formed in the

state of Maryland – Nalu Boutique L.L.C, and an unnamed legal entity. See Affidavit of

Defendant John Kamya. In Maryland, an LLC designates an “authorized person” who can make

representations about the LLC. MD CORP & ASSNS § 4A-101, § 4A-101. Definitions. (Please

see also discussion in Argument Section III).




                                                 5
        Case 8:19-cv-02444-CBD Document 38 Filed 01/13/20 Page 6 of 10




       Defendant John Kamya does not provide any evidence to show he is authorized to speak

for either Nalu Boutique LLC or the unnamed entity. Such instruments would include corporate

resolution, minutes of meeting, or similar such instruments through which corporate entities

including LLC’s normally speak to the Court. Defendant John Kamya’s affidavit also lacks

candor. He does not disclose to the Court the name of the legal entity that he believes owns Nalu

Boutique. This lack of candor as well as he is not legally competent to testify about corporate

matters does not dispel the genuine dispute that Nalu Boutique LLC is not the owner or does not

have any ownership interest in the Boutique, or for that matter has not done any business in the

state of Maryland.



       The Boutique is operated by Defendant Danieline Moore Kamya. See Exhibit B. She is

identified as the CEO. Mrs. Moore Kamya acts as the person in charge of this Boutique. See

Exhibit C, Plaintiff’s Declaration. Vendors identify Mrs. Moore Kamya as the individual

responsible for invoices. See Id. There is no evidence before the Court that the co-owner has

consented to Defendant John Kamya’s power to represent the LLC.


       Defendant John Kamya’s statement that the LLC has not done any business in Maryland

is inaccurate. The mere fact that the LLC exists, has not been terminated means the LLC legally

exists and is doing business in the state of Maryland. See infra MD CORP & ASSNS § 4A-908§

4A-908. Evidence of Boutique’s ownership, indirect or direct, and whether the LLC has ever

done business would include such documents but not limited to as the lease, insurance

documents, invoices, IRS and other tax documents, business licensing documents in




                                                6
          Case 8:19-cv-02444-CBD Document 38 Filed 01/13/20 Page 7 of 10



Montgomery County. 1 None of these documents are before the Court. There is genuine dispute

as to whether Nalu Boutique LLC does not conduct business or whether an unnamed LLC either

owns or solely owns the Boutique.




III.    Defendant John Kamya is not authorized by Nalu Boutique L.L.C or an unnamed
        entity in Maryland to make any representations on behalf of such entities.

        Although the State of Maryland has forfeited Nalu Boutique LLC, the legal entity has not

been terminated. The LLC also has not been dissolved.

        (b) Notwithstanding the filing of articles of cancellation, the limited liability company continues to
        exist for the purpose of paying, satisfying, and discharging any existing debts or obligations,
        collecting and distributing its assets, and doing all other acts required to liquidate and wind up its
        business and affairs.


MD CORP & ASSNS § 4A-908§ 4A-908. Effective date of termination. Absent such LLC

actions, an individual purporting to speak for an LLC must be authorized to do so by the LLC

because the LLC continues to exist. Defendant John Kamya is not an authorized person.

        Authorized person (c) “Authorized person” means any person, whether or not a member, who is
        authorized by the articles of organization, by an operating agreement, or by unanimous consent of
        the members and any other person whose consent is required by the operating agreement, to
        execute or file a document required or permitted to be executed or filed on behalf of a limited
        liability company or foreign limited liability company under this title, or to otherwise act as an agent
        of the limited liability company.




1
   Montgomery County does not list Nalu Boutique as a licensed entity. See
https://jportal.mdcourts.gov/license/index_disclaimer.jsp. A trader in Montgomery County requires a license.
Traders: Title 17. Miscellaneous State Business Licenses, Subtitle 18. Traders and Chain Stores. See also types of
business requiring license. Trader’s (Retail Stores, Wholesale Car Dealers, and Chain Stores)
https://www.montgomerycountymd.gov/Biz-Resources/licenses-permits.html

                                                         7
        Case 8:19-cv-02444-CBD Document 38 Filed 01/13/20 Page 8 of 10



MD CORP & ASSNS § 4A-101, § 4A-101. Definitions. Defendant John Kamya also does not

present any evidence he is even a member of the Nalu Boutique LLC or the unnamed entity.

MD CORP & ASSNS § 4A-601, § 4A-601. Conditions for admission as member. In fact, the

only person, the state of Maryland has ever recognized as the “authorized person” of the LLC is

Ms. Danieline Moore. See Exhibit A. Defendant John Kamya’s statements in his affidavit

concerning the LLC therefore must be completely disregarded. Similarly, Defendant John

Kamya’s statements on behalf of an unnamed entity must also be completely disregarded. There

is a genuine issue of material fact as to whether Nalu Boutique L.L.C. does not own the Boutique

or that an unnamed LLC solely owns the Boutique.



IV.    The Court could decide the outcome of the motion for partial summary judgement until
       after discovery is complete.


   F.R.C.P. Rule 56(d) permits the Court to defer consideration of the motion for summary

judgement, when nonmovant shows for specified reasons, she cannot present facts essential to

the opposition.


       (d) When Facts Are Unavailable to the Nonmovant. If a nonmovant shows by affidavit or
       declaration that, for specified reasons, it cannot present facts essential to justify its opposition, the
       court may:

       (1) defer considering the motion or deny it;
       (2) allow time to obtain affidavits or declarations or to take discovery; or
       (3) issue any other appropriate order.

F.R.C.P. Rule 56(d).

       For the Court to make an informed decision, such evidence as lease, insurance

documents, invoices, IRS and other tax documents, business licensing documents in


                                                       8
         Case 8:19-cv-02444-CBD Document 38 Filed 01/13/20 Page 9 of 10



Montgomery County, corporate documents of unnamed company that is the also the putative

owner would be probative. None of these documents are before the Court. Defendant John

Kamya does not present any such evidence. It is anticipated that Plaintiff will be able to discover

these documents and information upon discovery. Such disclosure would assist the Court in

making an informed decision concerning Count IV of the Complaint.

______________________________________________

For the above reasons, Plaintiff respectfully requests the Court to deny Defendants motion for

partial summary judgement.


Respectfully submitted
PLAINTIFF MARY IMMACULATE NASSALI
By Counsel


         /s/ Morris Fischer                           /s/ Dev Kayal

  By:                                            By:
        Morris E. Fischer Esq.                   Dev Kayal, Esq.




                                                9
       Case 8:19-cv-02444-CBD Document 38 Filed 01/13/20 Page 10 of 10



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Southern Division)



  MARY IMMACULATE NASSALI

                       Plaintiff                       Case No. 8:19-cv-02444-CBD
                v.

  JOHN KAMYA, et al

                       Defendant




                                     ORDER (Proposed)

   Upon consideration of the Defendants Motion for Partial Summary Judgement as to Count IV

  in the Complaint, Plaintiff’s Opposition, and all evidence submitted in support, it is hereby

  ORDERED:

          Defendants Motion for Partial Summary Judgement to Count IV in the Complaint, as

          is denied;




_____________________
Date                                                       Judge Day
                                                           U.S. District Court Judge




                                              10
